DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 attempts to further limit step f of claim 1; however, the amendments to claim 1 changed the method of step f, so that the limitations of claim 4 are now rendered indefinite since they fail to particularly point out the correct method step. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6, 8-12 and 14-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Corominas (“Continuous making of complex fluids, pages 1-14, January 25, 2017, Web page retrieved from the internet: <https://www.spire2030.eu/sites/default/files/users/user85/Consens%20-%20Continous%20Making%20of%20Complex%20fluids%20V2.pdf>) (hereinafter Corominas).
Regarding claim 1, Corominas discloses a process for making a liquid treatment composition (page 1, title; page 2, compositions made) comprising the steps of:
mixing two or more ingredients together in a first mixing operation to create a liquid treatment composition (page 5, “perfumes polymers solvent structurant” with arrows to mixing box);
flowing the liquid treatment composition through a pipe (page 5, see arrows coming from mixing box through input to sense rheology curve, with lines indicating pipe, with evidence from page 8, that plant uses pipes for inline flow; page 13, “pipe dimensions”), via a rheology sensor (page 1, “inline rheology monitoring and data-based control”; page 5, input to rheology curve; page 6, “in-line rheology measurement”; page 12, “in-line rheology sensor”), wherein the rheology sensor periodically measures the liquid treatment composition and electronically transmits the data to a suitable electronic medium (page 1, “inline rheology monitoring and data-based control”; page 3; page 5, rheology curve results with arrow to control; page 6, see project objective; pages 9-12 show electronic results of composition measurements from rheology sensor);

comparing the rheological profile of the liquid treatment to a pre-determine acceptable rheological profile ranges (page 1, data based control; page 3; page 5, target control; page 12; page 13, “rheological behavior”, dynamics analyzed);
if the rheology profile is outside of the acceptable rheology profile ranges, adjusting one or more characteristics of the first mixing operation in order to bring the rheology profile of the liquid treatment composition back into acceptable ranges (page 5, “integrated control to keep the liquid properties on target”, integrated control with arrow acting on output variables of the structurant and solvent level; page 6, see project objective); and
collecting the liquid treatment composition (page 2, containers for collecting composition; page 4; page 8).
However, to the extent the reference does not disclose the exact flow rate of the liquid detergent composition being between about 100 kg per hour and about 150,000 kg per hour.  The reference discloses the need to quickly make the fluid compositions for increased product production and their quality with focus on the time response and flow rate (pages 4, 9-11 and 13), and therefore, the production speed, quality and accuracy of the rheology sensor based on the flow rate of material passing through the sensor and through the pipe are variables that can be modified, among others by varying the flow rate of the liquid treatment composition.  For that reason, the flow rate of the liquid treatment composition would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was filed. As such, without showing unexpected results, the flow rate cannot be considered critical. Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the flow rate of the liquid treatment composition in the method of Corominas to obtain an increase in production of the fluid composition 
Regarding claim 2, Corominas discloses all the limitations as set forth above.  The reference as modified further discloses wherein said process is a continuous process, a batch process or a semi-continuous process (page 6 “continuous mixing process” under project objective)
Regarding claim 3, Corominas discloses all the limitations as set forth above.  The reference as modified further discloses wherein the process is a continuous process (page 6 “continuous mixing process” under project objective).
Regarding claim 4, Corominas discloses all the limitations as set forth above.  The reference as modified further discloses wherein step f further comprises: flowing the liquid treatment composition via a buffer tank; flowing a portion of the liquid treatment composition via a feedback loop to the first mixing operation in step a; or a combination thereof (page 5, “output” with dotted line to mixing box indicating feedback loop).
Regarding claim 6, Corominas discloses all the limitations as set forth above.  The reference as modified further discloses wherein the rheology sensor is in physical contact with the liquid treatment composition or wherein the Rheology sensor is not in physical contact with the liquid treatment composition, and wherein the rheology sensor is located on the outside of the pipe, on the inside of the pipe, within the wall of the pipe or combination thereof (page 1, “inline rheology monitoring”; page 5 with circle on arrow indicating rheology sensor in contact with liquid treatment composition and either inside or outside pipe which is indicated by flow line arrow; page 6, “in-line rheology sensor”).
Regarding claim 8, Corominas discloses all the limitations as set forth above.  The reference as modified further discloses wherein in step d the comparison is enabled by computer software (page 1, 
Regarding claims 9-11, Corominas discloses all the limitations as set forth above.  However, the reference is silent as to the specific time it takes to adjust the characteristics of the mixing operation.  The reference discloses the need to quickly make the fluid compositions for increased product production and their quality with focus on the time response (pages 4 and 13), and therefore, the production speed and quality is a variable that can be modified, among others by varying the speed of the adjusted characteristics in step e.  For that reason, the speed of adjusting the characteristics of the mixing operation would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was filed. As such, without showing unexpected results, the speed cannot be considered critical. Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the adjustment speed in the method of Corominas to obtain an increase in quality and production of the fluid composition (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).
Regarding claim 12, Corominas discloses all the limitations as set forth above.  The reference as modified further discloses wherein the adjusted characteristics in step e comprise: addition of one or more ingredients, increase in levels of one or more ingredients, reduction in levels of one more ingredient, change to mixing speed, change to mixing temperature, change of mixing energy, or a combination thereof (page 5, integrated control with arrow acting on output variables of the structurant and solvent level (meaning adjust level of solvent))
 Regarding claim 14, Corominas discloses all the limitations as set forth above.  The reference as modified further discloses wherein the liquid treatment composition is collected in step g in a bottle, a 
Regarding claim 15, Corominas discloses all the limitations as set forth above.  The reference as modified further discloses wherein the liquid treatment composition is selected from household care compositions, personal care compositions, oral care compositions or a combination thereof (page 2).
Regarding claim 16, Corominas discloses all the limitations as set forth above.  The reference as modified further discloses wherein household care compositions comprise laundry detergents, fabric enhancers, hard surface cleaners, air care refreshers, dish washing detergents or combinations thereof (page 2).
Regarding claim 17, Corominas discloses all the limitations as set forth above.  The reference as modified further discloses wherein personal care compositions comprise skin care compositions, hair shampoos, hair conditions or a combination thereof (page 2).
Regarding claim 18, Corominas discloses all the limitations as set forth above.  The reference as modified further discloses wherein oral care compositions comprise toothpastes, mouth wash or a combination thereof (page 2).
Regarding claim 19, Corominas discloses all the limitations as set forth above.  The reference as modified further discloses, prior to step f, flowing the liquid treatment composition to where one or more further process steps occur (page 4; page 5, see arrow to right of mixing box that keeps flowing to right indicating further process past input sensor; see page 8, other processes shown).
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Corominas in view of Cohen-Tenoudji et al. (U.S. Patent No. 4,779,452).
 Regarding claim 7, Corominas discloses all the limitations as set forth above.  However, the reference is silent as to the parts of the rheology sensor.
.
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Corominas in view of Skoglund et al. (U.S. Patent Pub. No. 2016/0202162).
 Regarding claim 13, Corominas discloses all the limitations as set forth above.  However, the reference does not explicitly disclose a temperature sensor or a pressure sensor.
Skoglund et al. teaches another method of making a fluid composition with fluid parameter control, including rheology monitoring and control (abstract; [0001]-[0006]; [0026]).  The reference teaches providing a pressure sensor in combination with the rheology sensor in the fluid flow line (figure 3, reference #222 and 224 in flow line 210; [0005]; [0031]; [0061]).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to provide the pressure sensor of Skoglund et al. in the feed line of Corominas because analyzing the rheology parameters alone may not be enough (Skoglund et al. [0005]; [0032]) and the pressure drop across the in line pipe is crucial to determining fluid flow and rheological behavior (Skoglund et al. [0033]-[0047]).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH INSLER whose telephone number is (571)270-0492. The examiner can normally be reached Monday-Friday 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/ELIZABETH INSLER/               Primary Examiner, Art Unit 1774